Citation Nr: 1140476	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2011, the Veteran provided a VA Form 22a (Appointment of Individual as Claimant's Representative) for Daniel L. Sickman to represent him before the VA.  Unfortunately, at this time, Mr. Sickman has not been accredited to represent claimants before the VA.  The Veteran was informed in a September 2011 letter that Mr. Sickman could not represent him, and that, because the July 2011 VA Form 22a was therefore invalid, his representation would revert to his prior representative Eric B. Brauer.  The Veteran was provided 30 days to respond to the letter by appointing a new accredited representative or choosing to represent himself, or his representation would revert to Eric B. Brauer.  He did not respond to the letter.  Mr. Sickman and Attorney Brauer were both present at the Veteran's July 2011 Board hearing, and are both a part of the Pointman Law Group.

The Veteran and his wife appeared and testified at a personal hearing in July 2011 before the undersigned Veterans Law Judge sitting in Philadelphia, Pennsylvania.  A transcript of the hearing is contained in the record.

The issue of entitlement to an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disorders had onset in service, within the first year after separation from service, or that they are otherwise related to his period of service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disorders have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

VA has satisfied its duties to notify the Veteran.  In a July 2007 letter, VA informed the Veteran of the information and evidence needed to substantiate and complete a claim for a service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The July 2007 letter also provided notice of how disability evaluations and effective dates are assigned. 

As to the duty to assist, VA obtained VA treatment records, and the Veteran submitted medical records.  VA did not provide the Veteran with an examination in connection with the claim for service connection for a bilateral knee disorders, which the Board finds was not warranted.  The basis for this determination is described below.  The Veteran was provided with a hearing before a Veterans Law Judge. 

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication. Hence, the case is ready for adjudication.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Factual Background and Analysis

In an August 2007 statement, the Veteran reported injuring his knee while working on aircraft at the "Mac Tan" airfield in the Philippines in 1964-1965.  As there was no hospital at the airfield, he reported that his knee was wrapped and he was put on light duty for a short period of time.

Service treatment records are absent mention of symptoms, complaints, or diagnoses of a condition affecting the either knee.  The Veteran's separation examination in November 1965 noted a normal examination of the lower extremities.  Additionally, while the Veteran reported seasonal colds with nasal congestion, and indicated he had a past medical history positive for mumps, ear, nose and throat trouble, and chronic or frequent colds, he indicated that he did not have knee trouble.

The claims file contains limited records from Mercy Hospital from 2004.  A May 2004 record includes complaints of decreased range of motion of the right knee and noted that he was being seen following a motor vehicle accident.  In January 2005, he was noted to have osteoarthritis of the left and right knee, with the left knee having worse symptoms.  A June 2004 x-ray of his right knee revealed minimal osteoarthritic changes.

A December 2006 VA treatment record noted the Veteran complained of a recent increase in right knee pain.  He reported his right knee was better in 2005, and that he was at least able to ambulate for 10-15 minutes on a treadmill at that time.  MRI of the right knee revealed severe degenerative arthritis, changes consistent with degenerative tear of the medial meniscus, joint effusion, and a moderate sized Baker's cyst.  MRI of the left knee revealed a large bone bruise of the posterior tibial plateau and joint effusion.

In April 2007, the Veteran sought treatment for long-standing bilateral knee pain, with the right greater than the left.  He denied "any known trauma to his knees except for an episode [roughly] 10 years ago with a NWB [non-weight bearing] twisting injury to his right knee."  He reported seeking treatment from an orthopedic doctor who diagnosed him with a meniscal tear.  He was assessed with bilateral knee osteoarthritis, with the right lateral meniscus partially miss, and with a left large bone bruise.  The physician felt that his meniscal tear was due to his injury ten years prior.

In a December 2007 Consent to Release Information form, the Veteran noted that Dr. S. worked at the Women's Medical Center, which was closed.

In January 2008, the Veteran provided information to the Social Security Administration (SSA) regarding his disabilities.  He stated that he had knee pain off and on for the prior 20 years.  He reported that he thought he hyperextended his knee, and had "torn tissues."  

In a March 2008 statement, the Veteran reported he was treated by a Dr. S., an orthopedic surgeon, at the Hospital of the Medical College of Pennsylvania.  He stated he attempted to locate Dr. S. but was unable to do so.  He also reported the Hospital closed.  

In April 2008, the Veteran complained of bilateral knee pain for "several years."  In June 2009, the VA provided him with a right knee brace.

In March 2010, the Veteran provided a statement that his knee injury occurred when he was moving equipment and he almost dropped a heavy amplifier and twisted and hyperextended his right knee.

In a February 2011 statement, the Veteran noted he was treated by Dr. S., who was the attending Orthopedic Surgeon at the Medical College of Pennsylvania for his knee problems.  He stated that the Hospital closed its doors years ago and he was unable to locate Dr. S. or the holder of any of his records.  

In July 2011, the Veteran and his wife testified at a Board hearing before the undersigned.  He stated that his knee injury occurred while he was on temporary duty assignment in the Philippines.  He was stepping off of an aircraft carrying heavy equipment and his knee "buckled."  He stated he was told he hyperextended or twisted his knee.  He also stated the pain comes and goes and that he has lived with it throughout the years.  When asked if he was treated in service, he stated that there was no hospital on the airbase in the Philippines.  He stated he first sought treatment for his knee when he got out of service.  He stated he went to a hospital at a medical college on Henry Ave.  He was asked when he sought treatment, and he stated "some time ago...the hospital closed."  He later stated it was sometime in the early 1970s that he sought treatment and his knees were x-rayed.  He stated that it was called "Women's Medical."  He also stated that the x-rays revealed a partial tear.  He also stated that his main problem was with his right knee.  The Veteran's wife testified that she had known the Veteran in high school and they had been married for 45 years.  She stated that his knee problem has been progressive, and that it will "give out" while he is walking.  She also stated he was in considerable pain due to his knee and that he wore a brace.  When asked how long he had his knee problem she stated "a good solid four years."  The judge asked her to repeat how long he had suffered from his knee problems and she stated again "a good solid four years."  

According to Drexel University, the Woman's Medical College of Pennsylvania existed between 1867 and 1970, when it became known as the Medical College of Pennsylvania (from 1970 to 1995).  In 1987, the hospitals associated with the Medical College of Pennsylvania were acquired by the Allegany Health, Education and Research Foundation (AHERA).  Following AHERA bankruptcy, the healthcare facilities were acquired by Tenet Healthcare Corporation.  Drexel University assumed operation of the medical college-Drexel University College of Medicine--in 2002.  See http://www.drexelmed.edu/home/aboutthecollege/
history.aspx.  In December 2003, Tenet Healthcare announced that it was closing Medical College of Pennsylvania Hospital in March 2004.  See http://findarticles.com/p/articles/mi_m0EIN/is_2003_Dec_18/ai_111391493/.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; such as pain.  See Layno v. Brown, 6 Vet. App. 465   (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, while the Board believes that the Veteran is truthful in reporting his symptoms of pain and instability in his knees, the Board finds that the Veteran is not credible in reporting a history of in symptoms.  While the Veteran has provided statements that he first injured his knee (he does not clarify which knee, although it appears he is referring to his right knee) in service in 1965, additional evidence in the claims file shows he reported first injuring his knee in the 1990s.  The Veteran states that he has had on and off problems with his knees since service in his testimony, but when speaking with a VA physician indicated that he first twisted and injured his knee in roughly 1997.  Additionally, his wife testified that he first had noticeable symptoms of knee problems (pain and instability) in 2007.  When filling out paperwork for SSA benefits the Veteran noted that his symptoms began 20 years prior (roughly 1988).  The Veteran also indicated that his employment of over 30 years involved moving heavy equipment.  As he is unable to provide a consistent history of when his knees began to trouble him, his wife indicated he showed outward symptoms of knee problems in 2007, and his separation examination noted normal lower extremities, the Board finds the Veteran's statements regarding continuity of symptomatology from service to not be credible.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for entitlement to service connection for bilateral knee disorders.  VA need not conduct an examination as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Simply stated, the standards of McLendon are not met in this case.  The evidence of record shows that the Veteran has diagnoses of degenerative joint disease, meniscal tear and bruised bone of the bilateral knees; however, the evidence does not show that this disability may be associated service.  The Court held that "38 C.F.R. § 3.159 requires only that the evidence 'indicates' that there 'may' be a nexus" between service and a current disorder, and further noted this is a "low threshold."  The only evidence of record indicating a possible nexus between the Veteran's service and his current disabilities are his lay statements.  While lay statements can meet this threshold, in this case, they do not because the Veteran has been found to not be credible.  Essentially, prongs (2) and (3) above are not met.  There is no evidence that an event or injury occurred in service, as the Veteran's service medical records do not mention any complaints of knee pain or injury, and his separation examination concluded that his lower extremities were normal.  Additionally, there is no evidence that the Veteran was diagnosed with arthritis within the presumptive period.  The first records noting right knee arthritis are from 2006, nearly 40 years later, and the Veteran (if he were to be believed) stated he did not seek treatment until the early 1970s for his knees, nearly 10 years later.  Significantly, there is no indication that the symptoms have been persistent or recurrent since service.  While the Veteran has made statements that he has had on and off pain, he has also indicated that the pain began in the 1980s and 1990s.  He has stated that the only injury to his knee occurred in the late 1990s to medical professionals.  As such, the VA is not obligated to provide a VA examination in this case.

As there is no credible evidence of an in-service injury,  no evidence of arthritis diagnosed within one year of separation, and no evidence of a nexus between his current disorders and service, service connection for bilateral knee disorders is not warranted on a presumptive or direct basis.

For the foregoing reasons, the record does not provide a basis for service connection for bilateral knee disorders.  As the Board finds that the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311   (1999). 

ORDER

Entitlement to service connection for bilateral knee disorders is denied.


REMAND

The Veteran filed a claim for entitlement to service connection for major depression in July 2007.  For VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  See 38 C.F.R. § 3.304(f).  Also, although the Veteran applied for service connection for major depression, he can be service connected for any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

With respect to the element of an in-service stressor, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such stressor.  75 Fed. Reg. 39843 (July 13, 2010). 

Specifically, the final rule amends 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In this case, the Veteran appears to contend that his stressor is participating in the transfer of cargo, which could have contained napalm or other weapons, and which he suspects included the transportation of dead soldiers.  These are not "stressors" which can be verified.

In an August 2007 statement, he noted that he has had a recurring nightmare where he is working on the outside of a plane and it takes off while he is on the wing; he falls off and dies being pulled into the engine.  In other statements regarding this nightmare he states that when he falls off he falls into the ocean and continues to fall into hell.  He also related difficulty with flashbacks of body bags coming back from Vietnam, and the current war. 

In August 2007, the Veteran underwent an initial VA mental health evaluation where he stated he had felt depressed since he was released from his employment in 2002.  He also noted he felt guilty about his son's suicide in 1998 and felt bitter about the U.S. involvement in the war in Iraq.  He denied significant trauma while serving in the Air Force.  During a PTSD screening he noted he could not explicitly remember someone having been badly injured or killed in front of him, but he believes it may have happened.  He reported dreams about his time in the Philippines, but denied that they were traumatic or stress-inducing.  He was diagnosed with major depressive disorder v. dysthymic disorder.  

In November 2009, the Veteran underwent a psychological assessment by a private examiner.  He reported depression, nightmares and flashbacks pertaining to his service during the Vietnam war.  He described dreams of falling off a plane into the ocean and of "napalm, burning and scorching" people.  He underwent psychological testing and the examiner noted that the Veteran had at least two traumatic experiences that contributed to his existing depression.  On was the "time he spent in the war" and the other was the death by suicide of his son in 1998.  The psychologist diagnosed major depression and PTSD-in partial remission.

During his July 2011 Board hearing the Veteran testified that he was stationed in the Philippines for two months in 1965 while on a temporary duty assignment to support the transfer of troops and cargo.  He reported, again, his dream of falling off of an aircraft after getting locked outside during take-off.  He indicated that this never happened in real life, but that he only dreamed of being locked outside the aircraft.  He stated he never knew what they were transporting, but that he thought that the planes contained dead soldiers.  The Veteran was never stationed in or visited Vietnam during his service.

As the November 2009 psychologist indicated that the Veteran's time in service was one of two traumatic events in his life, and she diagnosed him with PTSD and major depression, the Board finds that the standards of McLendon have been met, and the Veteran should be afforded a VA nexus examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers that treated him for any acquired psychiatric disorder since 2002, including any treatment records from psychologist A.G.B.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran then should be afforded a VA psychiatric examination to determine whether it is at least as likely as not that he has an acquired psychiatric disorder due to service, to include major depression and PTSD.  All clinical findings should be reported in detail, and all appropriate testing should be accomplished.  Should PTSD be diagnosed, the stressor underlying such diagnosis should be set forth.  The claims folder is to be made available to the examiner to review.  

The examiner must supply a rationale for all opinions expressed.  The examiner is requested to provide details as to which DSM-IV criteria the Veteran may be missing regarding any previously diagnosed psychiatric disorders which are not diagnosed by the examining psychiatrist/psychologist.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


